


Exhibit 10.1




AMENDED AND RESTATED
DEFERRED STOCK COMPENSATION PLAN
FOR DIRECTORS OF RAVEN INDUSTRIES, INC.
THIS AMENDED AND RESTATED DEFERRED STOCK COMPENSATION PLAN FOR DIRECTORS OF
RAVEN INDUSTRIES, INC. (the "Plan"), is hereby adopted by Raven Industries,
Inc., a South Dakota corporation (the "Company").
INTRODUCTION
A.Background and General Definitions. Each member of the Company’s Board of
Directors (the "Board") who is not an employee of the Company or any of its
subsidiaries (a "Non-employee Director") is compensated in part with an annual
cash retainer fee (an "Annual Retainer") and a grant of Stock Units described in
this Plan (a “Stock Unit Grant”).
  
B.Plan Summary. The Company adopted the Plan to provide deferred equity
compensation to each Non-employee Director for service on the Board, generally
as follows:


(1)Election to Convert Annual Retainer into Stock Units. Any Non-employee
Director may elect, either (a) before the director first becomes eligible for
benefits under this Plan, or (b) before any later calendar year in which an
Annual Retainer may be payable, to have a specified percentage of each Annual
Retainer the director would otherwise receive for Board service after the
scheduled payment date for the Annual Retainer, credited instead to his or her
Plan Account and converted into Stock Units, effective as of such scheduled
payment date.


(2)Grant of Stock Units. As of the date of each Annual Meeting, each
Non-employee Director will receive a Stock Unit Grant for Board service during
the next 12 months after such Annual Meeting; and such Stock Unit Grant will be
credited to the director's Plan Account as described in this Plan.


(3)Payment of Stock Units. Any Stock Units credited to the Plan Account of a
Non-employee Director under this Plan will be distributed to the director or a
beneficiary after the director leaves the Board, at a time elected by the
director under this Plan, in the form of shares of common stock of the Company
having a par value of $1.00 per share ("Common Stock") to be issued under this
Plan.


(4)Share Limitation. The Plan includes a limitation on the number of shares of
Common Stock that can be issued pursuant to Stock Units. The Plan is hereby
amended and restated in March 2014 as set forth below, to provide that Stock
Unit Grants commencing in May 2014 will be made pursuant to the Company’s 2010
Stock Incentive Plan (as amended in 2012 and as it may be further amended, the
"Incentive Plan"), and such Stock Units and Common Stock issued from and after
that time will not be subject to the share limitation under the Plan.







1

--------------------------------------------------------------------------------




C.Code Section 409A. This Plan is subject to section 409A of the Internal
Revenue Code of 1986 as amended (the "Code"); and is intended to comply with
Code section 409A.


NOW, THEREFORE, this Amended and Restated Plan, including the preceding
Introduction, is hereby adopted by the Company:
1.Adoption, Term and Purpose of the Plan. The Company’s Board of Directors
approved the Plan on March 11, 2006, and the Plan was approved by the Company’s
shareholders on May 23, 2006. The Plan, as originally adopted, became effective
for Annual Retainers and Stock Unit Grants to be earned by Non-employee
Directors for service on the Board after the 2006 Annual Meeting.


This Plan shall remain in effect until June 30, 2024, unless terminated at any
earlier time by action of the Board pursuant to Section 16, but except as
specifically provided in the Plan, its expiration or termination shall not
affect any person's rights that were granted under the Plan and have not been
satisfied as of that date.
The purpose of the Plan is to advance the interests of the Company and its
stockholders by attracting, motivating and retaining Non-employee Directors of
outstanding ability; and to promote a greater identity of interest between the
Company's Non-employee Directors and its stockholders. That purpose will be
carried out generally in the manner described in Part B of the Introduction to
this Plan, and as set forth in more detail below. The Plan covers any Annual
Retainers and Stock Unit Grants earned by Non-employee Directors for service on
the Board and any of its committees, but does not cover any added director's
fees payable to them for attendance at meetings, nor any reimbursement of their
expenses incurred as directors.
2.Participation and Termination Date. Each Non-employee Director shall be
eligible to participate in this Plan as of the date he or she first becomes a
Non-employee Director; and such Non-employee Director will thereafter remain a
participant (a "Participant") in this Plan until the date of termination (for
any reason or no reason) of his or her service as a member of the Board (a
"Termination Date"), unless the Plan is terminated before his or her Termination
Date.


If a Participant remains a member of the Board, but ceases to be a Non-employee
Director, he or she will no longer be entitled to receive any Stock Unit Grants,
or have any Annual Retainers converted into Stock Units under this Plan, but
will remain entitled to any Stock Units previously credited to his or her Plan
Account, until they are distributed pursuant to the terms of this Plan.
3.Stock Units, Accounts and Share Limitations. For purposes of this Plan, a
"Stock Unit" is the right to receive one share of Common Stock as deferred
compensation to be distributed in the future from an account (an "Account"),
established by the Company under Section 8 in the name of a Participant on the
accounting books and records of the Company. Stock Units may be credited to an
Account as a result of either:
(a)a Stock Unit Grant made under Section 4; or







2

--------------------------------------------------------------------------------




(b)a Participant's election to have a portion of his or her unpaid Annual
Retainers deferred and converted into Stock Units under Section 5.


The number of shares of Common Stock that may be issued under the Plan prior to
the date of the Company’s 2014 Annual Meeting shall not exceed 100,000 shares
(adjusted for a two-for-one stock split in July 2012), subject to further
adjustment as provided in Section 13. Stock Units subsequently credited in lieu
of dividends relating to Stock Units granted or credited prior to the date of
the Company’s 2014 Annual Meeting shall also be subject to this share limitation
under the Plan. Shares of Common Stock issued pursuant to Stock Units under the
Plan shall be subject to the share limitation under this Plan, except as
provided in the following paragraph.
Effective as of the date of the Company’s 2014 Annual Meeting, any new Stock
Units granted or credited under this Plan shall be considered Restricted Stock
Units issued pursuant to Section 8 of the Incentive Plan. The Stock Units
subsequently credited in lieu of dividends relating to Stock Units issued under
the Incentive Plan shall be considered Restricted Stock Units issued pursuant to
the Incentive Plan. The Stock Units referred to in this paragraph, and Common
Stock issued thereunder, will be subject to the terms and conditions of the
Incentive Plan. The Stock Units referred to in this paragraph, and Common Stock
issued thereunder, will reduce the share limitation under Section 5.1 of the
Incentive Plan to the extent provided in the Incentive Plan; however, such Stock
Units and Common Stock will not be subject to the share limitation under this
Plan.
4.Granting of Stock Units. The Company will make Stock Unit Grants as follows:
(a)Grant Procedure. As of the close of business on the date of each Annual
Meeting, the Company will:


(i)automatically credit, to an Account created under Section 8 for each
Non-employee Director who will remain a member of the Board immediately after
that Annual Meeting, a dollar amount equal to the amount set by the committee of
the Board responsible for Board compensation (the “Stock Unit Grant Value”); and


(ii)convert the Stock Unit Grant Value into Stock Units as provided in
Section 8(a).


(b)Grant Notice. At least 10 days before each Annual Meeting, the Company will
provide each individual who is a Non-employee Director (or is nominated to
become one at such meeting) with a copy of this Plan and a written "Grant
Notice," which shall:
(i)state that he or she will be a Participant if he or she is Non-employee
Director at the end of such Annual Meeting;


(ii)specify the dollar amount and scheduled payment date of his or her Annual
Retainer amount to be earned for Board service during the next 12 months after
such Annual Meeting;







3

--------------------------------------------------------------------------------




(iii)notify him or her that a dollar amount equal to the Stock Unit Grant Value
will be credited to his or her Account as Stock Units; and


(iv)if the individual is not already a Participant, notify the individual that
he or she may: (A) elect, before the date of the Annual Meeting, to convert any
whole percentage of all future Annual Retainer payments into Stock Units
pursuant to Section 5 of this Plan; (B) make an election concerning the time of
payment from the Participant's Account pursuant to Section 6 of this Plan; and
(C) designate a Beneficiary under Section 7 to receive Common Stock from the
Account after the Participant's death.


(c)Appointment of Directors Between Annual Meetings. At least 10 days before any
meeting (other than an Annual Meeting) at which any individual will be nominated
to become a Non-employee Director, the Company will provide such individual with
a copy of this Plan and a written notice similar to a Grant Notice, except that
it will not include any grant of Stock Units. This paragraph (c) will also apply
to a director who becomes a Non-employee Director as a result of his or her
appointment by the Board or of the termination of his or her service as an
employee of the Company and its subsidiaries, at a time other than an Annual
Meeting, except that such notice will be given at least 10 days before the date
on which such director becomes entitled to receive a pro-rated Annual Retainer
(if any) that he or she may receive and earn before the next Annual Meeting.


5.Election to Defer Annual Retainer by Conversion into Stock Units. Each
Non-employee Director may make the following annual election with respect to any
Annual Retainers that he or she may otherwise become entitled to receive after
the next following Annual Meeting:


(a)Deferral Election. The Non-employee Director may elect, at any time permitted
under paragraph (b) below, by delivering a "Deferral Election" described in
paragraph (c) below:


(i)to defer payment of any whole percentage (specified in the Deferral Election)
of the next Annual Retainer (if any) to be earned by him or her and otherwise
payable in cash after the election is delivered; and


(ii)to have the Company credit, as of the close of business on the date
scheduled for payment of each such Annual Retainer, the specified deferred
percentage of each Annual Retainer to an Account created under Section 8, and
convert the credited amount into Stock Units as provided in Section 8(a).


(b)Time for Election. Any Deferral Election for an Annual Retainer to be earned
and otherwise payable in the future must be delivered at the following time,
whichever applies:


(i)for an Annual Retainer to be earned in connection with and after any Annual
Meeting, no later than December 31st of the calendar year ending before the year
when the Annual Meeting will occur; unless the following clause (ii) applies; or







4

--------------------------------------------------------------------------------




(ii)if the individual making a Deferral Election will not become a Non-employee
Director until the Annual Meeting or other meeting at which he or she is
nominated for election as a director, his or her Deferral Election must be
delivered no later than the day before such meeting; and will be effective for
the next Annual Retainer (or pro-rated portion) to be earned and otherwise paid
in connection with or after such meeting. This clause (ii) will also apply to a
director who becomes a Non-employee Director, as a result of the termination of
his or her service as an employee of the Company and its subsidiaries at a time
other than an Annual Meeting, except that such notice will be given at least
10 days before the date on which such director becomes entitled to receive a
pro-rated Annual Retainer (if any) that he or she may receive and earn before
the next Annual Meeting.


(c)Deferral Election Procedure. A Deferral Election may be made only by filing
with the Company (at a time permitted under paragraph (b) above) a signed
written notice, in a form provided by the Company, that specifies a whole
percentage of the Participant's future Annual Retainers that will be deferred
and converted into Stock Units under this Plan.


A Deferral Election made for an Annual Retainer to be earned in connection with
a future Annual Meeting may not be revoked or changed after the last date on
which it may be filed under paragraph (b) above, except by the Board to the
limited extent provided in Section 16 (upon termination of the Plan). A
Participant's Deferral Election shall remain in effect for Annual Retainers to
be earned and otherwise paid in connection with all future Annual Meetings,
unless he or she either (a) amends it for a future Annual Meeting by delivering
a new Deferral Election at a time permitted under paragraph (b) above for a new
Deferral Election for that meeting; or (b) revokes it for future Annual
Meetings, by delivering a written cancellation notice to the Company, at a time
permitted under paragraph (b) above for a new Deferral Election for the next
Annual Meeting.
6.Payment Election for Stock Units. If a Participant does not make a timely
Payment Election under this Section 6, the Company will deliver any Common Stock
derived from his or her Stock Units on a date sixty (60) days after his or her
Termination Date, or as soon as practical thereafter (a "Normal Distribution
Date"), pursuant to Sections 10 and 11.


Each Participant who is credited with any Stock Units under this Plan may elect
as provided in this Section 6 (a "Payment Election") to have the Company deliver
any Common Stock derived from all of his or her Stock Units on the last day of a
specified period of months (not exceeding 120 months) following his or her
Termination Date and designated by the Non-employee Director as provided below
(a "Delayed Distribution Date").
In addition to any Payment Election made by a Participant for distribution after
a Termination Date that occurs before his or her death, a Participant may make a
separate Payment Election for a distribution following a Termination Date that
is the date of his or her death (a "Death Termination Date"); and any Payment
Election for distribution after a Death Termination Date may specify a Normal
Distribution Date or a Delayed Distribution Date that is different than the
distribution date applicable after any Termination Date that occurs before his
or her death.





5

--------------------------------------------------------------------------------




A Participant may elect Delayed Distribution Dates at the following times and in
the manner provided in the last paragraph of this Section 6:
(a)Election upon Initial Participation. A new Participant may elect a Delayed
Distribution Date for a Death Termination Date, and/or a Delayed Distribution
Date for any other Termination Date, in a Payment Election made as soon as
reasonably practicable after receiving his or her first Grant Notice concerning
participation in this Plan, but not later than the day before the date on which
he or she becomes a Non-employee Director.


(b)Subsequent Payment Elections. In addition, any Participant whose Termination
Date has not occurred may elect a Delayed Distribution Date or, if he or she has
already elected a Delayed Distribution Date, may elect a later Delayed
Distribution Date, in either case by making a new Payment Election for a Death
Termination Date and/or any other Termination Date; provided, however, that:


(i)except in the case of a new Payment Election for a Death Termination Date,
the new Delayed Distribution Date is at least five years after the previously
scheduled Normal Distribution Date or Delayed Distribution Date (as applicable);
and


(ii)no new Payment Election under this paragraph (b) shall be effective until 12
months after the Company receives the new Payment Election and, if any Common
Stock becomes deliverable to the Participant or a Beneficiary (as defined in
Section 7) under this Plan at a Normal Distribution Date or Delayed Distribution
Date (as applicable) previously scheduled under this Section 6 within such
12-month period, such new Payment Election shall not have any effect, and the
Common Stock shall be delivered at such previously scheduled date.


Except as specifically permitted or required under this Plan, neither the
Company (or the Board) nor any Participant or Beneficiary shall have the right
to have any Common Stock deliverable under this Plan issued before the time it
is otherwise scheduled or required to be delivered under the Plan.
Any Payment Election by a Participant under this Section 6 shall be made in
writing (on a Deferral Election or Payment Election form provided by the
Company), signed by the Participant and delivered to the Company; and may at any
time be prospectively revised in writing by the Participant, but only to the
limited extent provided in paragraph (b) of this Section 6.
7.Beneficiary Designations. "Beneficiary" shall mean any individual designated
under this Section 7 to receive all or a portion of a Participant's Account
balance after the Participant's death. A Participant may designate, on any
Deferral Election or Payment Election he or she may deliver to the Company, or
in a separate writing signed by the Participant and delivered to the Company
before the Participant's death, one or more Beneficiaries to receive a
distribution of the balance of the Participant's Account (as described in
Sections 10 and 11) under the Plan upon the Participant's death before that
balance has been distributed. A Participant may change his or her Beneficiary
designation at any time by including that change in any new Deferral Election or
Payment Election, or in a separate writing signed by the Participant and
delivered to the Company before the Participant's death. If a Participant has
not, before





6

--------------------------------------------------------------------------------




the Participant's death, designated any Beneficiary for payment of an Account
balance under this Plan upon the Participant's death, or no Beneficiary
designated by the Participant survives the Participant's death, the sole
Beneficiary of the Participant's Account balance shall be the Participant's
surviving spouse or, if no spouse survives the Participant, the Participant's
estate.


8.Creation and Adjustment of Participants' Accounts. The dollar amount of any
Stock Unit Grant or deferred Annual Retainer to be credited as Stock Units under
this Plan, whether automatically under Section 4 or pursuant to a Participant's
Deferral Election under Section 5, shall be credited, on the applicable dates
specified in those sections, to an Account maintained in the name of the
Participant.


All amounts credited to a Participant's Account shall be adjusted from time to
time as follows, until the balance of the Account is distributed to the
Participant or his or her Beneficiary:
(a)Conversion of Deferred Annual Retainers into Stock Units. The dollar amount
of any Stock Unit Grant (based on an Annual Retainer) made under Section 4, or
any portion of an Annual Retainer deferred at the election of a Participant
under Section 5, that has been credited under this Plan to a Participant's
Account shall be converted into a number of Stock Units determined by dividing
(i) that dollar amount by (ii) the Closing Market Value (as defined below) of
one share of Common Stock, as of the date the Annual Retainer is credited to the
Account. For purposes of this Plan, "Closing Market Value" shall be defined as
the closing price of a share of Common Stock, as reported for the relevant
valuation date on the NASDAQ National Market (or, if that price is no longer
reported on such market, as reported on the principal exchange upon which the
Common Stock is then traded). An Account may be credited with a fractional Stock
Unit, which shall be rounded to the nearest one-hundredth of a Stock Unit.


(b)Status of Stock Units. Any Stock Units credited to a Participant's Account
shall not entitle the Participant to any voting rights or other rights of a
stockholder of the Company, until the date the Company issues Common Stock to
the Participant or Beneficiary, pursuant to Section 11, in lieu of any Stock
Units held in the Participant's Account.


(c)Valuation of Stock Unit Accounts. As of any date on which the balance of an
Account containing Stock Units must be determined as a dollar amount under this
Plan, that balance shall be equal to the number of Stock Units in the Account,
multiplied by the Closing Market Value of one share of Common Stock as of that
date.


(d)Credits in Lieu of Dividends on Stock Units. If any Stock Units exist in a
Participant's Account on a dividend record date for Common Stock, that Account
shall be credited, on the dividend payment date related to such dividend record
date, with an additional number of Stock Units equal to (i) the cash dividend
paid on one share of Common Stock, multiplied by (ii) the number of Stock Units
in the Account on the dividend record date, and divided by (iii) the Closing
Market Value of a share of Common Stock on the dividend payment date.







7

--------------------------------------------------------------------------------




9.Statements of Account. The Company shall furnish each Participant whose
Account has not been distributed in full with a quarterly statement that
includes at least:


(a)the following activity in his or her Account during the quarter: (i) the
dollar amount of any new Stock Units credited to the Account, (ii) the number of
any new Stock Units credited, (iii) any change in the value of his or her
previous Stock Units and (iv) the number and dollar amount of any Stock Units
distributed; and


(b)the number of Stock Units in the Account and the dollar balance of the
Account, in each case as of the last day of the quarter.


10.Events Requiring Distributions from Accounts. Distributions of Account
balances under this Plan shall be made on account of the following events, in
the manner provided in Section 11:


(a)Distribution After Termination Date. If the Participant's Termination Date
occurs before his or her death, the Company shall distribute to the Participant
(or his or her Beneficiary or Beneficiaries, if the Participant dies after the
Termination Date) the dollar amount of the balance of the Participant's entire
Account at the Normal Distribution Date or Delayed Distribution Date (as
applicable) required or elected under Section 6 with respect to a Termination
Date other than the Participant's date of death.


(b)Distribution to Beneficiaries. After any Death Termination Date, Company
shall distribute to the Participant's Beneficiary or Beneficiaries the dollar
amount of the balance of the Participant's entire Account at the Normal
Distribution Date or Delayed Distribution Date (as applicable) required or
elected under Section 6 with respect to a Death Termination Date.


11.Distribution Procedure. The Company shall distribute in a lump sum any
amounts required under Section 10 to be distributed from a Participant's
Account; and the lump sum shall be payable in the form of:


(a)that number of whole shares of Common Stock equal to the number of whole
Stock Units to be distributed, either in certificate form or by electronic
transfer using the Deposit/Withdrawal at Custodian (DWAC) system; and


(b)cash in lieu of any fractional share of Common Stock (determined by using the
Closing Market Value of a share of Common Stock on the date as of which such
distribution is made).


12.Administration. The Plan shall be administered by the Personnel and
Compensation Committee of the Board (the "Committee"). The Committee shall have
all the powers vested in it by the terms of the Plan, such powers to include the
authority (within the limitations described herein) to prescribe the forms for
Grant Notices, Deferral Elections and Payment Elections. The Committee shall,
subject to the provisions of the Plan, administer Stock Units and Accounts under
the Plan and shall have the power to construe the Plan, to determine all
questions arising thereunder and to adopt and amend such rules and regulations
for the administration of the Plan as it may deem desirable. Any decisions of
the Committee





8

--------------------------------------------------------------------------------




in the administration of the Plan, as described herein, shall be final and
conclusive. With respect to this Plan, the Committee may act only by a majority
of its members in office, except that the members thereof may authorize any one
or more of their number or any other officer of the Company to receive elections
and notices from Participants and execute and deliver documents on behalf of the
Committee. No member of the Committee shall be liable for anything done or
omitted to be done by him or her, or by any other member of the Committee in
connection with the Plan, except for his or her own willful misconduct or as
expressly provided by statute.


13.Dilution and Other Stock Unit Adjustments. In the event of any change in the
outstanding Common Stock of the Company by reason of any stock split, stock
dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination or exchange of
shares, a sale by the Company of all or part of its assets, any distribution to
shareholders other than a normal cash dividend, or other extraordinary or
unusual event:


(a)the number of Stock Units, the kind of shares used to determine the number of
Stock Units to be credited to an Account and measure the value of Stock Units,
and the kind and number of shares that may be issued under the Plan pursuant to
Section 3 and Section 11(a) above, shall be automatically adjusted so that the
proportionate interest of each Participant and Beneficiary entitled to any Stock
Units and a distribution of Common Stock under this Plan shall be maintained as
before the occurrence of such event;


(b)such adjustment in outstanding Stock Units shall be made with a corresponding
adjustment in the value of each Stock Unit; and


(c)the Committee shall determine the exact nature and amount of each such
adjustment; and such adjustment shall be conclusive and binding for all purposes
of the Plan.


14.Participant’s Rights Unsecured. The right of each Participant or any
Beneficiary to an Account or to receive a distribution under this Plan shall be
an unsecured claim against the general assets of the Company; and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his or her Account or any specific assets of the Company. All
amounts credited to an Account shall constitute general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
may deem appropriate.


The rights and interest of a Participant or any Beneficiary under the Plan may
not be assigned or transferred, hypothecated or encumbered in whole or in part
either directly or by operation of law or otherwise, including, but not by way
of limitation, execution, levy, garnishment, attachment, pledge, bankruptcy or
in any other manner, and no such right or interest of any Participant or
Beneficiary in the Plan shall be subject to any obligation or liability of such
Participant or Beneficiary; provided, however, that all or any portion of a
Participant’s unpaid Account balance under this Plan may be assigned by court
order to the Participant’s former spouse in connection with a dissolution of
their marriage, but only if the Committee determines, in its sole discretion,
that the order satisfies such requirements of a "qualified domestic relations
order" as are set forth in paragraphs (1) through (3) of Code section 414(p), as
if the Plan were a plan described in Code section 401(a)(13). The federal income
and payroll taxation of any portion of a Plan Account assigned as provided in
the preceding sentence shall be governed by Revenue





9

--------------------------------------------------------------------------------




Rulings 2002-22 and 2004-60, or any applicable guidance subsequently published
by the Internal Revenue Service or the Department of the Treasury.
15.Plan Amendments. The Board may amend the Plan at any time, without the
consent of the Participants or their Beneficiaries; provided, however, that no
amendment shall become effective without approval of the Company's shareholders
if such approval is required by law, rule or regulation; and provided further
that no amendment shall divest any Participant or Beneficiary of the existing
balance of his or Account, or of any rights to which he or she would have been
entitled if the Plan had been terminated immediately prior to the effective date
of such amendment, without the written consent of such Participant or
Beneficiary.


16.Termination of the Plan. The Board may terminate the Plan at any time. Upon
termination of the Plan, no additional Stock Units Grants or deferred Annual
Retainer amounts shall be credited to the Account of any Participant, any Annual
Retainers earned after the date of termination of the Plan shall be payable in
cash, the balances of any existing Accounts shall continue to be adjusted
pursuant to Section 8 above, and the existing balances of the Participants'
Accounts shall be distributed at the time and in the manner prescribed in
Sections 10 and 11.


17.Miscellaneous Provisions.


(a)Except as expressly provided for in the Plan, no Non-employee Director,
Participant, Beneficiary or other person shall have any claim or right to any
Account, or any Stock Units or Common Stock under the Plan. Neither the Plan nor
any action taken hereunder shall be construed as giving any member of the Board
or other individual any right to be retained in the service of the Company.


(b)Common Stock shall not be issued under this Plan unless counsel for the
Company shall be satisfied that such issuance will be in compliance with
applicable federal, state, local and foreign securities, securities exchange and
other applicable rules, laws and requirements.


(c)It shall be a condition to any obligation of the Company to issue Common
Stock upon distribution from an Account that the Participant (or any
Beneficiary) pay to the Company, upon its demand, such amount as may be
requested by the Company for the purpose of satisfying any liability to withhold
federal, state, local or foreign income or other taxes. If the amount requested
is not paid, the Company may refuse to issue such Common Stock.


(d)The expenses of the Plan shall be borne by the Company.


(e)By deferring any Annual Retainer or accepting any Stock Unit Grant or Account
credit or distribution under the Plan, each Participant and each person claiming
under or through him or her shall be conclusively deemed to have indicated his
or her acceptance and ratification of, and consent to, any action taken under
the Plan by the Company, the Board or the Committee.


(f)The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding Stock Units held under this Plan or any
Common Stock issued





10

--------------------------------------------------------------------------------




pursuant to this Plan as may be required by section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, or any other applicable statute,
rule or regulation.




[signature page follows]







11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amended and Restated Deferred
Stock Compensation Plan for Directors of Raven Industries, Inc. to be executed
by the undersigned officer, thereunto duly authorized pursuant to the
resolutions of the Board, on this 29th day of March, 2014.
RAVEN INDUSTRIES, INC.
By: /s/ Stephanie Herseth Sandlin
Name:     Stephanie Herseth Sandlin
Title: General Counsel and Vice President Corporate Development









12